The judgment here should be modified so as to eliminate attorney's fee and the waiver of exemption. It was never in contemplation of the parties that the attorney's fee could be recoverable out of an indorser on the note alleged and shown to have been the product of forgery — "in fact no note at all," as properly insisted by appellee's counsel on application for rehearing. In respects indicated — as to waiver of exemption (Shows v. Jackson, 215 Ala. 256, 110 So. 273, and authorities cited) and the addition of attorney's fee, now to be eliminated — the judgment rendered here is corrected, the cost of rehearing taxed against appellee, and the application for rehearing is overruled.
ANDERSON, C. J., and THOMAS, BROWN, and FOSTER, JJ., concur. *Page 21 
                          On Further Rehearing.